office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br6 jcschwartz gl-116854-07 uilc date date to ---------------------------- ---------------------------------------- --------------- small_business self-employed cc sbse from richard goldman branch chief procedure administration cc pa br6 subject disclosure in state tax proceeding this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer a and b -- ------------------------------------------ state g - ------ state g tax agency - ------------------------------------- state g tax agency component - ---------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- issue sec_1 whether a state may redisclose to the irs the tax information it received from the irs under sec_6103 in order for the irs to assist the state in making disclosure determinations in a state tax_administration proceeding gl-116854-07 whether a state may redisclose in a state tax_administration proceeding tax information it received from the irs under sec_6103 conclusion sec_1 yes a state may share with the irs tax information the irs has disclosed to the state under sec_6103 in fact when entering into information sharing agreements with the irs states agree to consult with the irs prior to disclosing tax information in a state tax_administration proceeding state tax officials state are authorized under sec_6103 to disclose returns and return_information in a state tax proceeding only that tax information that meets the requirements of sec_6103 b or c may be disclosed pursuant to information sharing agreements entered into between the state and the irs the irs must be consulted prior to disclosure of tax information in a state tax_administration proceeding so the irs can determine whether disclosing the tax information will seriously impair a civil or criminal tax investigation and advise the state to object to such disclosure under sec_6103 if impairment is a possibility facts petitioners a and b are involved in a state judicial tax proceeding before the state g tax commission in the state tax proceeding petitioners served interrogatories and requests for production of documents on respondent the state g tax agency component respondent failed to produce all records requested by petitioner claiming that any such disclosure would violate sec_6103 the provision under which the respondent received the information from the irs petitioners have filed a motion to compel production of the documents and respondent has asked the irs assist in responding to the motion to compel according to the motion to compel the petitioners allege that the respondent has relied on documents and information received from the irs in making its determination that petitioners underpaid state income taxes also according to the motion to compel the respondent has refused to produce certain of the documents and information received from the irs state g tax agency like those of all other states has an agreement on the coordination of tax_administration with the irs for the sharing of return_information under sec_6103 under the terms of this agreement the respondent on december and date requested the return_information of specifically identified individuals the irs responded by providing information and authorizing specified irs employees to discuss the cases of the taxpayers requested by the respondent this office has not seen the information provided to respondent nor have we seen an accounting of the information provided to respondent we have been told by respondent that the information provided by the irs was responsive to the requests gl-116854-07 made under sec_6103 this office also has not seen a copy of the interrogatories and requests for production of documents underlying this motion to compel based on information received from your office we understand that information provided by irs to respondent is responsive to the discovery requests according to your date memorandum to this office while the state g attorney general’s office has requested irs assistance in responding to the motion to compel it has been reluctant to supply the responsive information to your office as it is concerned doing so would violate sec_6103 thus you have received a request to provide assistance but lack the information to do so law and analysis sec_6103 provides in general returns and return_information with respect to taxes imposed by chapter sec_1 and and subchapter_d of chapter shall be open to inspection by or disclosure to any state_agency body or commission or its legal_representative which is charged under the laws of such state with responsibility for the administration of state tax laws for the purpose of and only to the extent necessary in the administration of such laws such inspection shall be permitted or such disclosure made only upon written request by the head of such agency body or commission and only to the representatives of such agency body or commission designated in such written request as the individuals who are to inspect or to receive the returns or return_information on behalf of such agency body or commission however such return_information shall not be disclosed to the extent that the secretary determines that such disclosure would identify a confidential informant or seriously impair any civil or criminal tax investigation each state including state g has entered into two agreements with the irs referred to generally as the basic and implementing agreements to put into place information sharing programs between the state and the irs in accordance with sec_6103 while these agreements serve to establish routine bulk sharing of certain agreed upon information between the state and the irs the agreements also establish a procedure for the state to request information on an individual basis where appropriate based on what we have received from your office it appears as though information requested under such individualized sec_6103 requests is what is at issue here sec_6103 provides gl-116854-07 disclosure in judicial and administrative tax proceedings a return or return_information may be disclosed in a federal or state judicial or administrative_proceeding pertaining to tax but only - a if the taxpayer is a party to the proceeding or the proceeding arose out of or in connection with determining the taxpayer’s civil or criminal liability or the collection of such civil liability in respect of any_tax imposed under this title b if the treatment of an item reflected on such return is directly related to the resolution of an issue in the proceeding c if such return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding or however such return or return_information shall not be disclosed as provided in subparagraph a b or c if the secretary determines that such disclosure would identify a confidential informant or seriously impair a civil or criminal tax investigation thus under the authority and in accordance with the requirements of sec_6103 a state or its representatives can use the tax information received under sec_6103 in a state judicial or administrative_proceeding pertaining to tax the current proceeding in which the motion to compel is pending is such a state judicial proceeding pertaining to tax respondent therefore is authorized to use and disclose the information it received from the irs pursuant to its request under sec_6103 in the proceeding including in response to discovery requests irm dollar_figure contains procedures that are agreed to by the state and irs when entering into the basic and implementing agreements for sharing of tax information that must be followed when federal returns or return_information are to be disclosed in a state tax_administration proceeding a state is obligated to notify the irs in writing of its intention to disclose any such returns or return_information in a state judicial proceeding or to any party other than the taxpayer or his her designee in a state administrative_proceeding irm the notice required to be sent at least days prior to disclosure to the disclosure_office or manager from which the information was originally received must include certain details about the information to be disclosed including names and other identifying information tax periods and type of tax involved a description of the information to be disclosed the purpose for which the proceeding is to be conducted and the manner in which the provision of sec_6103 will apply irm thus not only does sec_6103 permit respondent to share the information with the irs in making decisions about responding to discovery requests gl-116854-07 but respondent is obligated to notify consult and share information with the irs in making such disclosures prior to the initial disclosure to the state the irs should have reviewed the responsive information to ensure it is not covered by a tax_treaty or sec_6105 wagering tax information under sec_4424 bank secrecy act information governed by the bank secrecy act re-dissemination guidelines grand jury information or information obtained under immunity procedures as all of this information should not be disclosed to the state the irs disclosure official receiving the notice about redisclosure however should ensure that none of the information falls within these categories irm and irm additionally the disclosure official reviewing the information must ensure that if redisclosed in the state tax proceeding the information would not identify a confidential informant or seriously impair a civil or criminal tax investigation even if such potential impairment did not exist at the time of the initial disclosure of returns and return_information to the state irm and irm states will be advised to edit any documents which they intend to disclose in a judicial or administrative tax proceeding in order to delete federal returns and return_information where their disclosure is not permitted by sec_6103 irm thus if the irs determines that disclosure of the information in the state judicial proceeding will seriously impair a civil or criminal tax investigation even if the impairment did not exist at the time the information was released to the respondent it can direct respondent to withhold the information under sec_6103 likewise the irs is charged with assisting respondent to ensure that all provisions of sec_6103 are met prior to disclosure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions furthermore this office has previously opined and it has been memorialized in the irm that the sec_6103 need to know access extends to federal tax information disclosed to other agencies under title_26 irm thus even if the agreements between the state and the irs regarding the disclosure of information under sec_6103 and the subsequent use of that information under sec_6103 did not require notification consultation and sharing of the information sec_6103 authorizes the appropriate irs employees access to that information when they need to know it for tax_administration reasons
